March 29, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

             DEMETRIO DIAZ AND ALICIA GARZA-DIAS, Appellant

NO. 14-12-00039-CV                      V.

  WELLS FARGO BANK, N.A. AND COCHRAN INVESTMENTS, INC., Appellee
                       ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on September 14, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
DEMETRIO DIAZ AND ALICIA GARZA-DIAS.
      We further order this decision certified below for observance.